ACCEPTED
                                                                                                         03-15-00222-CR
                                                                                                                 7671716
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                    11/4/2015 8:48:52 AM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                                                                        First Assistant
JANA DUTY                                                                               Mark Brunner

                                                                                      Prosecutors
                                                                                  FILED  IN McDonald
                                                                                      Travis
  DISTRICT ATTORNEY                                                        3rd COURT Lytza
                                                                                       OF APPEALS
                                                                                            Rojas
                                                                               AUSTIN,Brent
                                                                                        TEXASWebster
                                                                                      Jackie Borcherding
                                                                           11/4/2015 8:48:52   AM
                                                                                      Lauren McLeod
       405 M.L.K. STREET, BOX #1                                             JEFFREYSunday    Austin
                                                                                        D. KYLE
                                                                                      Geoffrey Puryear
                                                                                   Clerk
                                                                                      Danny Smith
      GEORGETOWN, TEXAS 78626                                                           John Prezas
                                                                                        Gerard Perches
                                                                                        Daniel Sakaida



             Phone (512) 943-1234       Fax (512) 943-1255        Website www.wilco.org


                                    Wednesday, November 04, 2015
Jeffrey D. Kyle
Clerk of the Court
Third District Court of Appeals
PO Box 12547
Austin, Texas 78711

Re: State of Texas vs. Monte Ross, 03-15-00222-CR , trial cause 13-1923-K277

Dear Mr. Kyle:

   The State acknowledges receipt of the brief and motion to withdraw filed by Appellant’s
counsel pursuant to Anders v. California, 386 U.S. 738 (1967). The brief field by Appellant’s
counsel presents no claim of error; therefore, the State has no points to which to respond. See
TEX. R. APP. P. 38.2(a)(2). The State will abstain from filing any further response unless the
Court decides that the appeal is not frivolous and for that, or any other reason, orders a response.
See Anders, 386 U.S. at 744; Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005);
High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978).

      Thank you for your assistance in bringing this matter to the attention of the Court.

                                                   Sincerely,

                                                   /s/ John C. Prezas____________
                                                   John C. Prezas
                                                   Assistant District Attorney
                                                   Williamson County, Texas

cc:      Monte Ken Ross                     Kristen Jernigan
         TDCJ # 01990706                    207 S. Austin Ave.
         Pack I Unit                        Georgetown, TX 78626
         2400 Wallace Pack Road             Kristen@txcrimapp.com
         Navasota, TX 77868